 Case 2:20-cv-07565-RGK-KS Document 42 Filed 09/10/21 Page 1 of 2 Page ID #:137



 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     DECKERS OUTDOOR                        )   Case No: 2:20-cv-07565-RGK-KS
11   CORPORATION, a Delaware                )
     Corporation,                           )
12                                          )   ORDER RE STIPULATION TO
                        Plaintiff,          )   DISMISSAL WITH PREJUDICE
13                                          )
                  v.                        )   OF ACTION AS TO DEFENDANT
14                                          )   FASHION NOVA, INC.
                                            )
15   FASHION NOVA, INC., a California       )
     Corporation; et al.                    )
16                                          )   Hon. R. Gary Klausner
                                            )
17                      Defendants.         )
                                            )
18                                          )
19
20         The Court, having reviewed the Stipulation to Dismissal with Prejudice as to
21   Defendant Fashion Nova, Inc. filed by Plaintiff Deckers Outdoor Corporation
22   (“Plaintiff”) and Defendant Fashion Nova, Inc. (“Defendant FASHION NOVA”), and
23   having found good cause to exist, IT IS HEREBY ORDERED that:
24         Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Defendant
25   FASHION NOVA is hereby DISMISSED with prejudice from the above-captioned
26   action. The parties shall each bear its own attorneys’ fees and costs incurred in
27   connection with this Action.
28
29                                           1
     ORDER RE STIPULATION TO DISMISSAL WITH PREJUDICE OF ACTION AS TO DEFENDANT
30   FASHION NOVA, INC.
 Case 2:20-cv-07565-RGK-KS Document 42 Filed 09/10/21 Page 2 of 2 Page ID #:138



 1   IT IS SO ORDERED.
 2
 3    Dated:      September 10, 2021
 4                                                 _________________________
                                                   Honorable R. Gary Klausner
 5                                                 United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                       2
     ORDER RE STIPULATION TO DISMISSAL WITH PREJUDICE OF ACTION AS TO DEFENDANT
30                               FASHION NOVA, INC.
